DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claim(s) 1-5, 7-21 are allowed.
The following is an examiner’s statement of reasons for allowance. The invention claim(s):

          ‘An air-quality detection apparatus, comprising: 

          •••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••

          a first printed circuit board (PCB) disposed horizontally above the bottom of the casing body; 

          a temperature/humidity sensor mounted on a bottom surface of the first PCB; a second PCB disposed horizontally and spaced apart above the first PCB; and a CO2 sensor mounted on the second PCB, wherein the COz sensor is disposed between the first PCB and the second PCB, wherein a gap is formed between the side wall of the casing body and the first PCB, and wherein a first space formed between the first PCB and the second PCB communicates with a second space formed between the first PCB and the bottom of the casing body through the gap.’

          The subject matter as recited above was not taught, shown, or suggested with the prior-art of record.
          The applicant amended claim 1, cancelled claim 6, added new claim 21 which incorporates allowable claim 8.
          The Examiner completed a PE2E-Interference Search. Please see figure 7 items 40, 130, 140, and PCT/EP2015/066337.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/KEVIN C BUTLER/Examiner, Art Unit 2852